Citation Nr: 0620529	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  05-32 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1970, and was subsequently a member of the National 
Guard from 1973 to 1991.  This matter comes before the Board 
of Veterans' Appeals (BVA or Board) on appeal from a May 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Sioux Falls, South Dakota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if any further action is required.


REMAND

In May 2006 the Board received a statement from the veteran 
that requested his appearance at an in-person hearing before 
the Board.  Thus, at this time, the case must be remanded for 
compliance with this request.  

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

The RO should schedule the veteran for a 
hearing before a member of the Board, to 
be held at the RO in accordance with 
applicable procedures.  The RO should 
also provide the veteran and his 
representative with appropriate notice as 
to the time and place to report for this 
hearing.
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters remanded by the Board.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

